      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 1 of 34
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      September 29, 2020
                             UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

ADAN RAMIREZ and              §
SANDRA RAMIREZ,               §
                              §
     Plaintiffs,              §
                              §
VS.                           §
                                CIVIL ACTION NO. 7:20-cv-00211
                              §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY and DAVID   §
BACKER,                       §
                              §
     Defendants.              §

                                   OPINION AND ORDER

         The Court now considers “Plaintiffs’ Adan Ramirez and Sandra Ramirez Opposed

Motion to Remand,”1 Defendant’s response,2 and Plaintiffs’ reply.3 The Court also considers

“Defendant Allstate Vehicle and Property Insurance Company’s Motion for Partial Dismissal

Under Rule 9(b) and 12(b)(6),”4 Plaintiffs’ response,5 and Defendant’s reply.6 After considering

the motions, record, and relevant authorities, the Court DENIES both motions.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This is an insurance dispute. Plaintiffs allege they “sustained covered losses in the form

of wind and/or hail damage and damages resulting therefrom” to their home.7 Plaintiffs allege

that Defendants failed to conduct a full investigation and wrongfully denied Plaintiffs’ insurance



1
  Dkt. No. 12.
2
  Dkt. No. 13.
3
  Dkt. No. 17.
4
  Dkt. No. 2.
5
  Dkt. No. 16.
6
  Dkt. No. 18.
7
  Dkt. No. 1-2 at 3, ¶ 12.


1 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 2 of 34




claim on their property.8 Plaintiffs brought claims in state court on June 24, 2020, for breach of

contract, noncompliance with the Texas Insurance Code, and breach of the duty of good faith

and fair dealing.9 Defendants appear to have been served on July 6th,10 answered in state court,11

then timely12 removed to this Court on August 5th.13 Defendant asserts that diversity jurisdiction

is proper in this Court pursuant to 28 U.S.C. § 1332(a).14 Plaintiffs and Defendant David Backer

are citizens of Texas,15 but Defendant Allstate is a citizen of Illinois.16 Plaintiffs moved to

remand on September 4th,17 Defendant expediently responded on September 10th,18 and

Plaintiffs replied on September 17th.19 The motion is ripe for consideration. In addition,

promptly after removing to this Court, Defendant filed a motion for partial dismissal20 and that

motion is also ripe.

    II. MOTION TO REMAND

         The Court first considers Plaintiffs’ motion to remand because it attacks the Court’s

jurisdiction.

         a. Legal Standard

         It is a “well-settled principle that litigants can never consent to federal subject matter

jurisdiction, and the lack of subject matter jurisdiction is a defense that cannot be waived.”21

District courts have limited jurisdiction and the authority to remove an action from state to

8
  Id. at 3–4, ¶¶ 12, 14.
9
  Id. at 4–11
10
   Dkt. No. 1 at 2, ¶ 3 (citing Dkt. No. 1-3).
11
   Dkt. No. 1-4.
12
   See 28 U.S.C. § 1446(b).
13
   Dkt. No. 1.
14
   Dkt. No. 1 at 2–3, ¶ 8.
15
   Dkt. No. 1-2 at 2, ¶¶ 3, 5.
16
   Dkt. No. 1 at 3, ¶ 10.
17
   Dkt. No. 12.
18
   Dkt. No. 13.
19
   Dkt. No. 17.
20
   Dkt. No. 2.
21
   Gonzalez v. Guilbot, 255 F. App’x 770, 771 (5th Cir. 2007) (citing Coury v. Prot, 85 F.3d 244, 248 (5th
Cir.1996)); see 28 U.S.C. § 1447(c).


2 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 3 of 34




federal court is solely conferred by the Constitution or by statute. 22 While the Court has

jurisdiction to determine its jurisdiction,23 it cannot exercise any “judicial action” other than

dismissal when the Court lacks jurisdiction.24 “Removal [to federal court] is proper only if that

court would have had original jurisdiction over the claim.”25 The Court determines its

jurisdiction by considering the plaintiff’s claims as they existed at the time of removal,26 which

cannot be defeated by the plaintiff’s later amendment.27

         If the removing party claims federal diversity jurisdiction under 28 U.S.C. § 1332, the

removing party must demonstrate complete diversity: that each defendant is a citizen of a

different state from each plaintiff28 and the amount in controversy exceeds $75,000.29

Accordingly, “[w]hen original federal jurisdiction is based on diversity . . . a defendant may

remove only ‘if none of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.’”30 Citizenship, domicile, and residency are

frequently conflated terms; for diversity jurisdiction purposes, a person is a citizen of the state

where that person resides and has an intention to remain or make his or her home, and a business

entity is typically a citizen of the state both where it is incorporated and where it has its principal




22
   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
23
   United States v. Ruiz, 536 U.S. 622, 628 (2002) (“[I]t is familiar law that a federal court always has jurisdiction to
determine its own jurisdiction.”).
24
   Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998).
25
   Heritage Bank v. Redcom Labs., Inc., 250 F.3d 319, 323 (5th Cir. 2001); accord Halmekangas v. State Farm Fire
& Cas. Co., 603 F.3d 290, 294 (5th Cir. 2010)
26
   Campbell v. Stone Ins., Inc., 509 F.3d 665, 668 n.2 (5th Cir. 2007); see Pullman Co. v. Jenkins, 305 U.S. 534, 537
(1939) (holding that removal is to be “determined according to the plaintiffs' pleading at the time of the petition for
removal”).
27
   Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 265 (5th Cir. 1995).
28
   Corfield v. Dall. Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003); see McLaughlin v. Miss. Power Co., 376 F.3d
344, 353 (5th Cir. 2004) (quotation omitted) (“[A]ll persons on one side of the controversy [must] be citizens of
different states than all persons on the other side.”).
29
   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).
30
   Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007) (quoting 28 U.S.C. § 1441(b)).


3 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 4 of 34




place of business.31 “The removing party, the party seeking the federal forum, bears the burden

of showing that federal jurisdiction exists and that removal was proper,”32 and must overcome

this Court’s presumption that cases lie outside its narrow jurisdiction.33 “Each factual issue

necessary to support subject matter jurisdiction ‘must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation.’”34

         If each defendant is not a citizen of a different state from each plaintiff, a party—usually

a removing defendant—may claim that the plaintiff improperly or fraudulently joined parties to

defeat federal diversity jurisdiction. The citizenship of an improperly joined party is then

disregarded in determining the Court’s jurisdiction.35 The doctrines of fraudulent or improper

joinder ensure “that the presence of an improperly joined, non-diverse defendant does not defeat

federal removal jurisdiction premised on diversity.”36 There is a heavy burden upon the party

claiming improper or fraudulent joinder.37 The Fifth Circuit has “recognized two ways to

establish improper joinder: ‘(1) actual fraud in the pleading of jurisdictional facts, or (2) inability

of the plaintiff to establish a cause of action against the non-diverse party in state court.’”38 The

Court determines “whether [the plaintiff] has any possibility of recovery against the party whose

joinder is questioned. If there is arguably a reasonable basis for predicting that the state law

might impose liability on the facts involved, then there is no fraudulent joinder. This possibility,
31
   Wachovia Bank v. Schmidt, 546 U.S. 303, 318 (2006); MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929
F.3d 310, 313–14 (5th Cir. 2019); Acridge v. Evangelical Lutheran Good Samaritan Soc’y, 334 F.3d 444, 451 (5th
Cir. 2003).
32
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); accord McNutt v. Gen. Motors
Acceptance Corp., 298 U.S. 178, 189 (1936).
33
   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
34
   Sharkey v. Quarantillo, 541 F.3d 75, 83 (2d Cir. 2008) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
(1992)), quoted in MidCap Media Fin., 929 F.3d at 315 n.*.
35
   Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 572 (5th Cir. 2004) (en banc) (quoting 28 U.S.C. § 1441(b)).
36
   Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
37
   Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003) (citing B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir.
1981)).
38
   Smallwood, 385 F.3d at 573 (quoting Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003)).


4 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 5 of 34




however, must be reasonable, not merely theoretical.”39 To test this reasonable basis for

recovery, the Court may resolve the issue with a two-step analysis. First, “[t]he court may

conduct a [Federal Rule of Civil Procedure] 12(b)(6)-type analysis, looking initially at the

allegations of the complaint to determine whether the complaint states a claim under state law

against the in-state defendant.”40 The Court uses federal pleading standards in assessing the state

court complaint.41 A Rule 12(b)(6) analysis “leaves intact the well-pleaded complaint doctrine

with all its intended reach,”42 so the analysis accepts all well-pled facts in the complaint as true

and interprets those facts in the light most favorable to the plaintiff, then asks whether the

plaintiff has alleged “enough facts to state a claim to relief that is plausible on its face.” 43 The

Court does not make credibility determinations or discount the complaint’s factual allegations.44

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged. . . .

Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”45 If a complaint can survive a Rule 12(b)(6) analysis, there is no

improper joinder as to that party.46 “[T]he existence of even a single valid cause of action against

in-state defendants (despite the pleading of several unavailing claims) requires remand of the

entire case to state court.”47 But if “there is no reasonable basis for the district court to predict




39
   Travis, 326 F.3d at 648 (quoting Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312
(5th Cir. 2002)).
40
   Smallwood, 385 F.3d at 573.
41
   Int'l Energy Ventures Mgmt. v. United Energy Grp., 818 F.3d 193, 200 (5th Cir. 2016).
42
   Smallwood, 385 F.3d at 576.
43
   Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (en banc) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
44
   Neitzke v. Williams, 490 U.S. 319, 327 (1989).
45
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
46
   Int'l Energy Ventures Mgmt., 818 F.3d at 200.
47
   Gray ex rel. Rudd v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 412 (5th Cir. 2004).


5 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 6 of 34




that the plaintiff might be able to recover against an in-state defendant,” the party was

improperly joined.48

         In instances in which the propriety of joinder is still questionable after the Rule 12(b)(6)-

like analysis, or if the plaintiff has misstated or omitted facts that would determine the propriety

of joinder, the Court may in its discretion pierce the pleadings and conduct a “summary inquiry”

to consider “summary judgment-type evidence such as affidavits and deposition testimony” but

will not pretry factual issues.49

         While a District Court has jurisdiction to determine its own jurisdiction in considering a

motion to remand, the focus of the inquiry on a motion to remand must “must be on the joinder,

not the merits of the plaintiff’s case.”50 Importantly, “removal statutes are to be strictly construed

against removal; doubts as to removal are resolved in favor of remanding the case to state

court.”51 Specifically, the Court will resolve all legal and factual issues, doubts, and ambiguities

in favor of remand,52 because the exercise of jurisdiction over a removed case “deprives a state

court of a case properly before it and thereby implicates important federalism concerns.”53


48
   McDonal v. Abbott Labs., 408 F.3d 177, 183 (5th Cir. 2005) (quoting Smallwood, 385 F.3d at 573).
49
   Hart v. Bayer Corp., 199 F.3d 239, 246–47 (5th Cir. 2000); McDonal v. Abbott Labs., 408 F.3d 177, 183 n.6 (5th
Cir. 2005).
50
   Int’l Energy Ventures Mgmt., 818 F.3d at 209–10 (quoting Smallwood, 385 F.3d at 573); see Smallwood, 385 F.3d
at 576 (emphasis added) (“When a defendant removes a case to federal court on a claim of improper joinder, the
district court's first inquiry is whether the removing party has carried its heavy burden of proving that the joinder
was improper. Indeed, until the removing party does so, the court does not have the authority to do more; it lacks the
jurisdiction to dismiss the case on its merits. It must remand to the state court.”).
51
   Tebon v. Travelers Ins. Co., 392 F. Supp. 2d 894, 898 (S.D. Tex. 2005) (Jack, J.) (citing Shamrock Oil & Gas
Corp. v. Sheets, 313 U.S. 100 (1941) & Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).
52
   Lorenz v. Tex. Workforce Comm’n, 211 F. App’x 242, 245 (5th Cir. 2006) (citing Guillory v. PPG Indus., 434
F.3d 303, 308 (5th Cir. 2005)); see also Rico v. Flores, 481 F.3d 234, 239 (5th Cir. 2007) (alterations in original)
(quoting Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1999)) (“[T]he district court is ‘obliged to resolve
any contested issues of material fact, and any ambiguity or uncertainty in the controlling state law, in [the plaintiff’s]
favor.’”).
53
   Frank v. Bear Stearns & Co., 128 F.3d 919, 922 (5th Cir. 1997); see Steel Co. v. Citizens for a Better Env't, 523
U.S. 83, 94 (1998); B., Inc. v. Miller Brewing Co., 663 F.2d 545, 548–49 (5th Cir. 1981) (“Where a federal court
proceeds in a matter without first establishing that the dispute is within the province of controversies assigned to it
by the Constitution and statute, the federal tribunal poaches upon the territory of a coordinate judicial system, and its
decisions, opinions, and orders are of no effect. . . . Thus, the trial court must be certain of its jurisdiction before
embarking upon a safari in search of a judgment on the merits.”).


6 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 7 of 34




         b. Analysis

             1. The Voluntary-Involuntary Rule and Defendant’s Election of Liability

         In its notice of removal, Defendant insurer Allstate argues that it accepted liability for its

agent adjuster Defendant David Backer,54 so he is improperly joined and his consent to removal

is not required.55 Plaintiffs argue that “[t]he dismissal of Backer pursuant to 542A.006 would not

be a voluntary act of the Plaintiffs, and, as such, removal in this case violates the voluntary-

involuntary rule.”56

         Texas Insurance Code § 542A.006 is entitled “Action Against Agent; Insurer Election of

Legal Responsibility,” and provides for an insurer to irrevocably elect to accept its agent’s57

liability as its own by notifying the claimant. Thereafter, the court “shall dismiss the action

against the agent with prejudice.”58 In this case, on August 4, 2020, Defendant Allstate invoked

this statute and notified Plaintiffs.59 The Court may consider this letter and election.60 However,

the state court did not act on this election because Defendants removed to this court one day after

their election.61




54
   The Court pauses to note that Defendant David Backer died on January 4, 2020, before Plaintiffs’ initiation of this
case in state court in June 2020. Dkt. No. 15. However, this fact does not affect the Court’s analysis at this time. See
FED. R. CIV. P. 25(a).
55
   Dkt. No. 1 at 2, ¶ 6.
56
   Dkt. No. 12 at 4, Section III.B.1.
57
   See TEX. INS. CODE ANN. § 542A.001(a) (West 2020) (“‘Agent’ means an employee, agent, representative, or
adjuster who performs any act on behalf of an insurer.”).
58
   TEX. INS. CODE ANN. § 542A.006(c) (West 2020).
59
   Dkt. No. 1-5. Plaintiffs argue the election was ineffective because their lead counsel was not notified. Dkt. No. 12
at 5 n.1. The Court agrees with Defendants that the election was effective because Defendants notified Plaintiffs’ co-
counsel on August 4, 2020, and “immediately emailed” Plaintiffs’ lead counsel the election notice after Defendants
became aware of difficulties reaching Plaintiffs’ lead counsel that same day. Dkt. No. 13 at 2 n.1.
60
   Vyas v. Atain Specialty Ins. Co., 380 F. Supp. 3d 609, 613 (S.D. Tex. 2019) (Rosenthal, C.J.) (citing Smallwood v.
Ill. Cent. R.R., 385 F.3d 568, 573 (5th Cir. 2004)).
61
   Dkt. No. 1.


7 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 8 of 34




         However, “‘a case nonremovable on the initial pleadings [can] become removable only

pursuant to a voluntary act of the plaintiff’; this is the ‘voluntary-involuntary’ rule.”62 “The

purpose of the [voluntary]-involuntary rule is both to promote judicial efficiency and to protect a

plaintiff’s right to select his forum.”63 The voluntary-involuntary rule is premised on numerous

Supreme Court opinions protecting a plaintiff’s right to choose the forum and the pragmatic

purpose of “ensuring that a federal court does not exercise jurisdiction in a removed case on the

basis of an involuntary dismissal of a diversity-defeating defendant that is susceptible to reversal

on appeal in state court.”64 The Fifth Circuit acknowledges and applies the voluntary-

involuntary rule, but has found it inapplicable when there is an “unappealed severance, by a state

court, of claims against improperly joined defendants”65 The applicability of the voluntary-

involuntary rule is at issue in this case. However, before turning to that issue, the Court considers

the Texas Insurance Code and Defendant’s election of liability.

         “Whether a § 542[A].006 election that is made after an insured files suit in state court but

before the action is removed renders a non-diverse [insurance] agent an improper party has not

been addressed by the Fifth Circuit. Much ink has been spilt, however, by district courts that

have split on the impact of such an election on the improper joinder analysis.”66

         [The Western District of Texas] has previously held, and no one seems to
         disagree, that when an insurer makes its election before an insured files suit, no
         cause of action exists against the agent, and if the insured later names the agent as
         a non-diverse defendant the court may disregard that agent's citizenship for
         purposes of diversity jurisdiction. There is disagreement, though, when an insurer
         elects to accept liability at any time after the insured files suit. . . . [The majority]

62
   Morgan v. Chase Home Fin., LLC, 306 F. App'x 49, 52 (5th Cir. 2008) (quoting Weems v. Louis Dreyfus Corp.,
380 F.2d 545, 547 (5th Cir. 1967)).
63
   Navarrette v. A.S. Horner, Inc., No. EP-16-CV-370-PRM, 2017 WL 1536086, at *2 (W.D. Tex. Jan. 31, 2017)
(footnotes omitted).
64
   Vogel v. Merck & Co., 476 F. Supp. 2d 996, 1003–04 (S.D. Ill. 2007) (emphasis added) (collecting cases
discussing the purpose of the voluntary-involuntary rule).
65
   Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 533 (5th Cir. 2006); see infra note 94, 99.
66
   Shenavari v. Allstate Vehicle & Prop. Ins. Co., 448 F. Supp. 3d 667, 670–71 (S.D. Tex. 2020) (Ellison, J.)
(citation omitted).


8 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 9 of 34




         line of cases reasons that when an insurer elects to accept liability after a suit has
         been filed, then the joinder of the non-diverse defendant was not improper at the
         time the suit was filed. Thus, even though there is no possibility a plaintiff will
         recover against the non-diverse defendant in state court following an insurer's
         post-suit election, these courts have declined to find improper joinder and granted
         remand.67

Here, Plaintiffs filed suit in June 202068 and Defendants did not make their election until August

2020,69 implicating this disagreement. Whether this Court joins the majority or minority view of

Texas federal District Courts will govern the effect of Defendants’ election of liability.

         Under the majority view, the touchstone of the improper joinder inquiry is
         whether parties were improperly joined at the time of joinder, and thus that an
         insurer’s § 542[A].006 election after a lawsuit has commenced does not by itself
         establish improper joinder. On the other hand, a minority of courts have
         concluded that a § 542[A].006 election made after a lawsuit commences but
         before removal renders the in state adjuster improperly joined because the
         election, which requires that the adjuster be dismissed with prejudice, precludes
         any recovery against the adjuster.70

This Court now enlarges the minority view described by the Western District of Texas in Bexar

Diversified MF-1, LLC v. General Star Indemnity Co.71 and explains why. First, the Court

acknowledges the deceptive simplicity of the majority view described in Stephens v. Insurance

Co. of Indiana:

         The timing of an insurer's election is critical to a court's improper joinder
         inquiry. . . . [I]f the election is made pre-suit, an adjuster subsequently joined is
         joined when state law mandates that there can be no viable claims against him. If,
         however, the election is made after an insured commences action, a diverse
         defendant–insurer cannot rely solely on the fact that the insured is now prohibited
         from recovering against the non-diverse adjuster. An election made after suit
         commences does not challenge the joinder of the non-diverse adjuster and, as a
         result, has no bearing on whether a plaintiff–insured asserted viable claims against
         the non-diverse adjuster when joining him to the action. Simply put, if an insurer
         elects to accept full responsibility of an agent/adjuster after the insured
67
   Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., No. SA-19-CV-00773-XR, 2019 WL 6131455, at *3
(W.D. Tex. Nov. 18, 2019).
68
   Dkt. No. 1-2.
69
   Dkt. No. 1-5.
70
   Stowell v. United Prop. & Cas. Ins. Co., No. 3:20-CV-0527-B, 2020 WL 3270709, at *3 (N.D. Tex. June 16,
2020) (internal quotation marks and citations omitted).
71
   Id.


9 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 10 of 34




          commences action in state court, the insurer must prove that the non-diverse
          adjuster is improperly joined for reasons independent of the election made under
          Section 542A.006 of the Texas Insurance Code.72

However, this Court believes the Stephens holding is not properly grounded in Fifth Circuit

precedent and errs in holding that the timing of the § 542A.006 election is dispositive.73 That

holding is inconsistent with governing precedent instructing the Court to examine whether

subject matter jurisdiction is present at the time of removal, not necessarily at the time of

plaintiff’s complaint.74 “To determine whether jurisdiction is present for removal, [courts]

consider the claims in the state court petition as they existed at the time of removal,” not as they

existed when first made.75

          Additionally, the Court finds that Stephens and the similar River of Life case76 commit

another error of interpretation. Both cases rely heavily on the Fifth Circuit precedent Smallwood

v. Illinois Central Railroad Co.77 Smallwood decided the “narrow” issue that “when a

nonresident defendant's showing that there is no reasonable basis for predicting that state law

would allow recovery against an in-state defendant equally disposes of all defendants, there is no

improper joinder of the in-state defendant.”78 Smallwood’s essential holding is that, when a case


72
   No. 4:18-CV-00595, 2019 WL 109395, at *6–7 (E.D. Tex. Jan. 4, 2019).
73
   See id. (“The timing of an insurer's election is critical to a court's improper joinder inquiry. That is, whether an
insurer's election to accept full liability of an adjuster is tantamount to a finding of improper joinder turns on if it
was made prior to or after the state court action was commenced.”); accord River of Life Assembly of God v. Church
Mut. Ins. Co., No. 1:19-CV-49-RP, 2019 WL 1767339, at *3 (W.D. Tex. Apr. 22, 2019) (“Church Mutual did not
elect responsibility for [agent] Harris for more than another two months. Church Mutual's election of responsibility
therefore did not render Harris's joinder improper, because it did not preclude recovery against Harris until months
after his joinder. If Harris is improperly joined, it must be for a reason that predated his joinder.”).
74
   Campbell v. Stone Ins., Inc., 509 F.3d 665, 668 n.2 (5th Cir. 2007) (emphasis added) (“The district court is
required to determine whether there is complete diversity only at the time the plaintiffs bring a suit or when the
defendants remove a case to federal court.”); Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939) (subject matter
jurisdiction is “to be determined according to the plaintiffs' pleading at the time of the petition for removal”).
75
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (emphasis added); see Chavez v.
State Farm Lloyds, 746 F. App'x 337, 340–41 (5th Cir. 2018) (quotation omitted) (emphasis added) (“The court
determines whether there is federal jurisdiction based on the claims in the state court petition as they existed at the
time of removal.”); accord infra note 97.
76
   River of Life, 2019 WL 1767339, at *3.
77
   385 F.3d 568 (5th Cir. 2004) (en banc).
78
   Id. at 571.


10 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 11 of 34




is removed from state to federal court and the plaintiff attacks the federal court’s jurisdiction, if

while analyzing the plaintiff’s joinder of non-diverse defendants, the federal court finds that all

of the plaintiff’s claims are nonmeritorious, the entire case must be remanded rather than

dismissed. This is why Smallwood labels this issue “narrow.” As phrased by the Smallwood

court,

          a showing that compels a holding that there is no reasonable basis for predicting
          that state law would allow the plaintiff to recover against the in-state defendant
          necessarily compels the same result for the nonresident defendant, there is no
          improper joinder; there is only a lawsuit lacking in merit. In such cases, it makes
          little sense to single out the in-state defendants as “sham” defendants and call
          their joinder improper. In such circumstances, the allegation of improper joinder
          is actually an attack on the merits of plaintiff's case . . . .79

The Fifth Circuit explained in Smallwood that “the focus of the inquiry must be on the joinder,

not the merits of the plaintiff's case.”80 The Fifth Circuit went on to acknowledge that, in those

narrow circumstances, remanding the entire case instead of dismissing the case outright may be

unwise from a judicial economy standpoint, but “the district court's first inquiry is whether the

removing party has carried its heavy burden of proving that the joinder was improper. Indeed,

until the removing party does so, the court does not have the authority to do more; it lacks the

jurisdiction to dismiss the case on its merits. It must remand to the state court.”81 In other words,

the jurisdictional analysis must supersede merits analyses; if the analysis overlaps such that a

jurisdictional ruling would be “equally dispositive of all defendants rather than to the in-state

defendants alone,” then joinder was not really improper because “there is only a lawsuit lacking




79
   Id. at 574.
80
   Id. at 573.
81
   Id. at 576.


11 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 12 of 34




in merit,” which is why remand to state court is required.82 A post-Smallwood case confirms this

is the correct interpretation of Smallwood.83

          This Court believes Stephens and River of Life misinterpret Smallwood and err in their

holding that the district court “must focus on the joinder of nondiverse defendants and not solely

on the possibility of recovery against those defendants,” therefore an insurer’s post-complaint

§ 542A.006 election is irrelevant to the improper joinder inquiry.84 River of Life holds that “[t]he

possibility-of-recovery inquiry is a means to discerning whether the joinder of a nondiverse

defendant was improper, not an end in itself. . . . The focus must remain on whether the

nondiverse party was properly joined when joined.”85 But this holding incorrectly states the test

used in Smallwood. The Northern District of Texas recognized that “[the Western District of

Texas] is correct in that ‘Smallwood acknowledges, “the test[...] is whether the defendant has

demonstrated that there is no possibility of recovery by the plaintiff against the in-state

defendant, which stated differently means that there is no reasonable basis for the district court to

predict that the plaintiff might be able to recover against an in-state defendant.”’”86 To be

absolutely clear, the Smallwood court stated that it was “adopt[ing] this phrasing of the required

proof and reject[ing] all others, whether the others appear to describe the same standard or

not.”87 Ignoring this clear statement of the correct test for improper joinder, River of Life instead

stresses Smallwood’s holding that “the focus of the inquiry must be on the joinder, not the merits

of the plaintiff's case,” while misunderstanding that that statement, in context, was used to

82
   Id. at 574–75.
83
   Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011) (quotations omitted).
84
   River of Life Assembly of God v. Church Mut. Ins. Co., No. 1:19-CV-49-RP, 2019 WL 1767339, at *3 (W.D. Tex.
Apr. 22, 2019).
85
   River of Life, 2019 WL 1767339, at *3.
86
   Stowell v. United Prop. & Cas. Ins. Co., No. 3:20-CV-0527-B, 2020 WL 3270709, at *4 (N.D. Tex. June 16,
2020) (first quoting Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., No. SA-19-CV-00773-XR, 2019 WL
6131455, at *4 (W.D. Tex. Nov. 18, 2019); and then quoting Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 573 (5th
Cir. 2004) (en banc)).
87
   Smallwood, 385 F.3d at 573; accord infra note 94.


12 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 13 of 34




support the Smallwood court’s holding that a district court’s decision that would resolve the

merits of the entirety of the plaintiff’s case while analyzing joinder must remand instead of

dismissing the case. Other courts make this same mistake.88 As a post-Smallwood Fifth Circuit

precedent recognizes, the “reasonable basis of recovery” test always applies “unless that showing

compels dismissal of all defendants.”89 River of Life ignores these holdings and the reasonable

basis of recovery test and overemphasizes an out-of-context sentence in Smallwood while

underemphasizing the Fifth Circuit’s test for improper joinder.90 River of Life and Stephens are

unpersuasive for that reason; their insistence that “[t]he focus must remain on whether the

nondiverse party was properly joined when joined”91 is inconsistent with Fifth Circuit

precedent.92

          Most importantly, this Court’s holding adopting the soi-disant minority view is supported

by the most recent applicable Fifth Circuit precedent, Hoyt v. Lane Construction Corp.93 That

case held that “[t]he judicially created voluntary-involuntary rule is itself subject to a judicially

created exception for improper joinder. When the non-diverse defendant was improperly joined,


88
   E.g., Macari v. Liberty Mut. Ins. Co., No. CV H-19-3647, 2019 WL 5595304, at *1 (S.D. Tex. Oct. 30, 2019)
(Atlas, J.) (quotation omitted) (“[I]n conducting improper-joinder inquiries, the focus must remain on whether the
nondiverse party was properly joined when joined . . . . [Insurer’s] election, made after the lawsuit was filed, does
not retroactively render [agent] an improperly joined party.”); Robbins Place W. Campus, LLC v. Mid-Century Ins.
Co., No. A-18-CV-875-LY, 2019 WL 2183792, at *3 (W.D. Tex. May 21, 2019) (citing only district court
authority) (“[I]n deciding whether a party has been fraudulently joined for purposes of diversity, the focus must be
on the claims made against that party when the case against that party was filed. If those claims were valid at that
time, then it cannot be said that the joinder of that party was fraudulent.”); Walters v. Colbert, No. 4:19-cv-04243
(S.D. Tex. Apr. 9, 2020) (Hittner, J.), Dkt. No. 16 at 4–5.
89
   McDonal v. Abbott Labs., 408 F.3d 177, 183 (5th Cir. 2005) (emphases in original).
90
   See Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011) (acknowledging that the focus
is on joinder, but emphasizing the correct test is whether there is a possibility of recovery against an in-state
defendant).
91
   Stowell v. United Prop. & Cas. Ins. Co., No. 3:20-CV-0527-B, 2020 WL 3270709, at *4 (N.D. Tex. June 16,
2020) (alteration in original) (quoting River of Life Assembly of God v. Church Mut. Ins. Co., No. 1:19-CV-49-RP,
2019 WL 1767339, at *3 (W.D. Tex. Apr. 22, 2019)).
92
   See supra notes 74–75, 86–87.
93
   See Barnes Burk Self Storage, LLC v. United Fire & Cas. Co., No. 7:19-CV-00099-M, 2019 WL 6717590, at *2
(N.D. Tex. Dec. 10, 2019) (Lynn, C.J.) (“[T]hese decisions pre-date Hoyt, which promulgated a narrow but clear
exception to the voluntary-involuntary rule for state court orders that create diversity and which cannot be reversed
on appeal.”).


13 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 14 of 34




‘the voluntary-involuntary rule is inapplicable.’”94 Improper joinder does not necessarily mean

that joinder was improper when made, improper joinder can also be established by showing “the

inability of the plaintiff to establish a cause of action against the non-diverse party in state

court.”95 Hoyt went on to affirm the district court’s denial of the plaintiff’s motion for remand.96

Interpreting this precedent, the Western District of Texas noted the following:

          The improper joinder [in Hoyt] was based on the state court granting summary
          judgment in favor of the non-diverse defendant, thus dismissing them from the
          case. There is no argument or discussion [in Hoyt] of whether this dismissal by
          the state court meant that no cause of action existed at the time of the joinder.
          Rather, the Fifth Circuit focused on whether at the time of removal there was any
          possibility the plaintiff could establish a cause of action against the non-diverse
          defendant.97

Although the Court questions the reasoning in Hoyt,98 the Fifth Circuit did hold that, “[w]hen a

state court order creates diversity jurisdiction and that order cannot be reversed on appeal, our

precedent treats the voluntary-involuntary rule as inapplicable.”99 This holding follows from a

discussion of whether the in-state defendant was improperly joined after the state court’s grant of

summary judgment, and must be viewed in that context.

          In the face of this confusing precedent, district courts defending the majority rule note

that Hoyt dealt with a dispositive state court order prior to removal of the case, and reason that it




94
   Hoyt v. Lane Constr. Corp., 927 F.3d 287, 295 (5th Cir. 2019) (citation omitted) (quoting Crockett v. R.J.
Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006)); accord Yarco Trading Co. v. United Fire & Cas. Co.,
397 F. Supp. 3d 939, 947 (S.D. Tex. 2019) (Marmolejo, J.) (quoting Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th
Cir. 2016) (en banc)) (alteration in original) (“The improper-joinder doctrine allows a court to dismiss a non-diverse
defendant from a removed state case and disregard that defendant's citizenship for purposes of diversity jurisdiction
when a ‘defendant has demonstrated that there is no possibility of recovery by the plaintiff against [the non-diverse]
defendant.’”).
95
   Hoyt, 927 F.3d at 296.
96
   Id. at 297.
97
   Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., No. SA-19-CV-00773-XR, 2019 WL 6131455, at *4 n.2
(W.D. Tex. Nov. 18, 2019) (first emphasis added).
98
   See Hoyt, 927 F.3d at 300–303 (Haynes, J., dissenting).
99
   Hoyt, 927 F.3d at 297.


14 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 15 of 34




is therefore not controlling in instances when no dispositive state court order exists.100 However,

the Fifth Circuit emphasized that a state court order is not the only mode of establishing

improper joinder: “Assessing a plaintiff’s ability to establish a cause of action against a non-

diverse defendant in state court turns on whether the state courts have already ruled on the merits

of the plaintiff’s claim. If a state court has not yet ruled, the federal court must ask whether

‘there [is] any reasonable possibility that a state court would rule against the non-diverse

defendant.’”101 Defenders of the majority rule are correct to point out that Hoyt also stated,

“[w]hen a state court order creates diversity jurisdiction and that order cannot be reversed on

appeal, our precedent treats the voluntary-involuntary rule as inapplicable.”102 However, again,

the Fifth Circuit explained that the substance behind that rule “makes sense because there is no

risk of reversal of an unappealed severance order.”103 Yet the Fifth Circuit’s explicit instruction

that “[i]f a state court has not yet ruled, the federal court must ask whether there is any

reasonable possibility that a state court would rule against the non-diverse defendant,”104 has

been overlooked in favor of cabining Fifth Circuit precedent to its precise facts despite numerous

intimations to the contrary.105 Although Hoyt discussed a dispositive state court order because



100
    Shenavari v. Allstate Vehicle & Prop. Ins. Co., 448 F. Supp. 3d 667, 672 (S.D. Tex. 2020) (Ellison, J.), quoted in
Stowell v. United Prop. & Cas. Ins. Co., No. 3:20-CV-0527-B, 2020 WL 3270709, at *4 (N.D. Tex. June 16, 2020)).
101
    Hoyt, 927 F.3d at 296 (alteration in original) (emphasis added) (quoting Poulos v. Naas Foods, Inc., 959 F.2d 69,
73 (7th Cir. 1992)).
102
    Id. at 297 (emphasis added).
103
    Id. (quoting 14C JOAN E. STEINMAN, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL PRACTICE AND
PROCEDURE § 3723 (rev. 4th ed. 2020)).
104
    Hoyt, 927 F.3d at 296 (quotation and alteration omitted).
105
    See Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992) (emphasis added) (“At the point of decision, the
federal court must engage in an act of prediction: is there any reasonable possibility that a state court would rule
against the non-diverse defendant? If a state court has come to judgment, is there any reasonable possibility that
the judgment will be reversed on appeal?”), quoted in Hoyt, 927 F.3d at 296; Arthur v. E.I. du Pont, 798 F. Supp.
367, 369 (S.D.W. Va. 1992) (emphases added) (internal quotation marks and citations omitted) (“[A] claim of
fraudulent joinder is a well established exception to the voluntary-involuntary rule. Fraudulent joinder will be found
when there is no arguably reasonable basis for predicting that state law might impose liability on the facts
involved. If a state trial court has dismissed the nondiverse defendant, the inquiry, similarly, is whether there is any
reasonable possibility that such judgment will be reversed on appeal.”); quoted in Hoyt, 927 F.3d at 296; Hoyt, 927
F.3d at 296–97 nn.3–4 (explaining that the “bottom line” is that the plaintiff’s case against the non-diverse defendant


15 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 16 of 34




those were the circumstances in that case, this Court does not read Hoyt to be confined to its

precise facts. Accordingly, the Court rejects the Stephens and River of Life precedents and joins

the view that “even when a plaintiff asserts viable claims against an insurance agent, an election

of liability by the insurer for the agent's acts or omissions is sufficient to show improper joinder

on the basis that there is no reasonable basis to predict that the plaintiff might be able to recover

against the agent.”106 This holding is consistent with the fundamental substance at issue: whether

“there is no reasonable basis for the district court to predict that the plaintiff might be able to

recover against an in-state defendant” so the in-state defendant is therefore improperly joined

even if the insurer elected a post-complaint assumption of liability,107 because there should be no

difference in outcome as a consequence of the time the insurer made its § 542A.006 election

when the substantive result (whether the plaintiff can assert any claims against the insurer’s

agent) is identical.108



is not winnable and the non-diverse defendant cannot be brought back into the case because the plaintiff’s claims
“are meritless”).
106
    Flores v. Allstate Vehicle & Prop. Ins. Co., No. SA-18-CV-742-XR, 2018 WL 5695553, at *5 (W.D. Tex. Oct.
31, 2018); see Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016) (en banc) (quotations and footnotes
omitted) (“In Smallwood, we explained that a non-diverse party is improperly joined if the plaintiff is unable to
establish a cause of action against the non-diverse party in state court. Thus, the test for improper joinder is whether
the defendant has demonstrated that there is no possibility of recovery by the plaintiff against an in-state defendant.
In this inquiry the motive or purpose of the joinder of in-state defendants is not relevant.”); Crockett v. R.J. Reynolds
Tobacco Co., 436 F.3d 529, 533 (5th Cir. 2006) (“The fraudulent joinder exception to the voluntary-involuntary rule
is designed to prevent plaintiffs from blocking removal by joining nondiverse and/or in-state defendants who should
not be parties. That salutary purpose is also served by recognizing an exception to the voluntary-involuntary rule
where defendants are improperly, though not fraudulently, joined.”).
107
    Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 573 (5th Cir. 2004) (en banc); see Flagg v. Stryker Corp., 819 F.3d
132, 136 (5th Cir. 2016) (en banc) (quotations omitted) (“[A] non-diverse party is improperly joined if the plaintiff
is unable to establish a cause of action against the non-diverse party in state court. Thus, the test for improper
joinder is whether the defendant has demonstrated that there is no possibility of recovery by the plaintiff against an
in-state defendant.”).
108
    Cf. Flores, 2018 WL 5695553, at *5 (W.D. Tex. Oct. 31, 2018) (“There should not be a difference in result when
the defendant obtains the dismissal in the state court two days before removal as opposed to upon removal to the
federal district court.”); Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., No. SA-19-CV-00773-XR, 2019 WL
6131455, at *3 (W.D. Tex. Nov. 18, 2019) (“This Court has previously held, and no one seems to disagree, that
when an insurer makes its election before an insured files suit, no cause of action exists against the agent . . . . There
is disagreement, though, when an insurer elects to accept liability at any time after the insured files suit.”). Even the
Stephens opinion admits that “if the election is made pre-suit, an adjuster subsequently joined is joined when state
law mandates that there can be no viable claims against him,” but goes on to hold that a post-suit election results in a


16 / 34
     Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 17 of 34




          Plaintiffs make three arguments to avoid this holding, none of which are availing. The

first is that,109 in a 2018 case predating Hoyt, this Court rejected the insurer defendant’s

argument that the voluntary-involuntary rule “does not apply to non-merits based dismissals” and

held that “the inquiry for the court is not whether the state court dismissal was on the merits, but

whether the dismissal is ‘tantamount to a finding of’ fraudulent/improper joinder.”110 Of course,

this holding is nonbinding,111 was not decided in light of Hoyt, and incorrectly implies that the

“tantamount to” test is the proper or only description of improper joinder in the context of the

voluntary-involuntary rule. Again, “[w]hen the non-diverse defendant was improperly joined, the

voluntary-involuntary rule is inapplicable,” and the Court tests whether the non-diverse

defendant was improperly joined by looking to whether there is any reasonable basis for

predicting liability against the non-diverse Defendant112 at the time of the petition for removal.113

The holding in the case is unpersuasive.

          Plaintiffs next contend that a pre-complaint election and post-complaint election differ in

kind.114 If the insurer makes a pre-complaint § 542A.006 election, under the statutory language,

“no cause of action exists against the agent related to the claimant's claim, and, if the claimant

files an action against the agent, the court shall dismiss that action with prejudice.”115 In contrast,

if the insurer makes a post-complaint election, “the court shall dismiss the action against the




different outcome even though there is no reasonable possibility a plaintiff can establish a claim against the insurer’s
agent. Stephens v. Safeco Ins. Co. of Indiana, No. 4:18-cv-00595, 2019 WL 109395, at *7 (E.D. Tex. Jan. 4, 2019).
109
    See Dkt. No. 12 at 6, ¶ 14.
110
    Massey v. Allstate Vehicle & Prop. Ins. Co., No. H-18-1144, 2018 U.S. Dist. LEXIS 101068, at *8 (S.D. Tex.
June 18, 2018) (Miller, J.) (quoting Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 533 (5th Cir. 2006)).
111
    Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (quoting 18 LAWRENCE B. SOLUM, MOORE’S FEDERAL
PRACTICE - CIVIL § 134.02[1][d] (3d ed. 2011)) (“A decision of a federal district court judge is not binding precedent
in either a different judicial district, the same judicial district, or even upon the same judge in a different case.”).
112
    Hoyt v. Lane Constr. Corp., 927 F.3d 287, 296–97 (5th Cir. 2019).
113
    See supra notes 74–75.
114
    Dkt. No. 12 at 8, ¶ 17.
115
    TEX. INS. CODE ANN. § 542A.006(b) (West 2020).


17 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 18 of 34




agent with prejudice.”116 Plaintiffs point to the lack of “no cause of action exists” language in the

latter case for the proposition that a post-complaint election “does not eliminate a claimant’s

cause of action against the adjuster for improper claims handling.” 117 However, in either case,

the insurer’s election “accept[s] whatever liability an agent might have to the claimant for the

agent's acts or omissions related to the claim.”118 Furthermore, “[i]f an insurer makes an election

under Subsection (a) . . . a judgment against the insurer must include any liability that would

have been assessed against the agent.”119 The critical point is that, under either subsection (b) or

(c) for a pre- or post-complaint election, the claim against the agent must be dismissed with

prejudice, and with no valid claim against a non-diverse defendant, the parties are diverse from

each other.120

          Plaintiffs’ last point is that § 542A.006 in the Texas Insurance Code was enacted “to

circumvent the federal rules related to removal” and thus directly collides with 28 U.S.C.

§ 1441.121 The Court must analyze whether “the scope of [the federal Rule] is sufficiently broad

to cause a direct collision with the state law or, implicitly, to control the issue before the court,

thereby leaving no room for the operation of that law.”122 “A direct collision can occur between

state and federal law even when the federal law’s ‘discretionary mode of operation’ conflicts

with nondiscretionary state law, in which case federal law will apply. In other words, when the

federal rules answer a ‘disputed question differently’ than state rules, the federal rule




116
    Id. § 542A.006(c).
117
    Dkt. No. 12 at 8, ¶ 17.
118
    TEX. INS. CODE ANN. § 542A.006(a).
119
    Id. § 542A.006(g).
120
    See supra note 30.
121
    Dkt. No. 12 at 9–10, ¶ 23.
122
    Espinoza, v. State Farm Mut. Auto. Ins. Co., No. 7:19-cv-00299, 2020 WL 4333558, at *5 (S.D. Tex. July 28,
2020) (Alvarez, J.) (alteration in original) (quoting All Plaintiffs v. All Defendants, 645 F.3d 329, 333 (5th Cir.
2011)).


18 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 19 of 34




prevails.”123 Plaintiffs cite no particular provision of 28 U.S.C. § 1441 that supposedly conflicts

with or leaves no room for Texas Insurance Code § 542A.006, likely because there is no such

provision, instead arguing that § 542A.006 is simply designed “to circumvent the federal rules

related to removal and allow insurers to remove cases to federal court regardless of whether the

Plaintiffs stated a viable claim against an in-state adjuster.”124 But in the same breath, Plaintiffs

admit that § 542A.006 merely “allows the insurer to accept liability for the adjuster’s act; it does

not do away with that liability.”125 Plaintiffs do not explain how § 542A.006 conflicts with

federal law, and if the Court were to accept Plaintiffs’ argument that state law controlled which

Defendants are liable for what claims so therefore cases are nonremovable, then no state law

claim could ever be in federal court. Such a holding would clearly conflict with the federal

rules.126

          The final question remains whether Defendant’s election of liability vests the Court with

jurisdiction over this case. In the usual case, a state court order clearly resolves a party’s liability

and that party then “exit[s] the case.”127 Here, Defendant elected liability under § 542A.006(a)

on August 4, 2020, one day before removal,128 and no state court order has provided for

Defendant David Backer’s denouement. In this case, the Fifth Circuit instructs the court to “ask

whether ‘there [is] any reasonable possibility that a state court would rule against the non-diverse

defendant.’”129 Under § 542A.006, irrespective of whether the insurer elected liability before or

after the plaintiff’s complaint, “an insurer ‘may not revoke, and a court may not nullify, an

123
    Id. (quoting Passmore v. Baylor Health Care Sys., 823 F.3d 292, 297 (5th Cir. 2016)).
124
    Dkt. No. 12 at 10, ¶ 23.
125
    Id. at 9, ¶ 22.
126
    See 28 U.S.C. §§ 1332, 1367, 1441 (providing for diversity and supplemental jurisdiction over state law claims);
Yarco Trading Co. v. United Fire & Cas. Co., 397 F. Supp. 3d 939, 949 (S.D. Tex. 2019) (Marmolejo, J.) (holding
that § 542A.006 applies in federal court).
127
    Hoyt v. Lane Constr. Corp., 927 F.3d 287, 297 (5th Cir. 2019).
128
    Dkt. No. 1-5.
129
    Hoyt, 927 F.3d at 296 (alteration in original) (quoting Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir.
1992)).


19 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 20 of 34




insurer's election.’ The statute does not require . . . the insurer to take any steps other than the

election in order for the court to dismiss the action against the agent.”130

          When an insurer makes an election under Section 542A.006, it is final and cannot
          be revoked or nullified, and it requires that the agent must be dismissed from the
          action, rendering a plaintiff “unable (not merely unlikely) to succeed on their
          claims” against a non-diverse agent. Accordingly, where a diverse insurer elects
          to accept liability for a non-diverse defendant under Section 542A.006, and that
          election establishes the impossibility of recovery against the non-diverse
          defendant in state court at the time of removal, the non-diverse defendant is
          improperly joined and its citizenship may be disregarded for diversity jurisdiction
          purposes.131

Accordingly, a § 542A.006 election renders Plaintiffs unable to recover against Defendant

Backer in personam and Defendant Backer is effectively dismissed from this case.132 Because

Defendant Allstate’s § 542A.006(a) election cannot be nullified,133 Plaintiff has no reasonable

possibility of establishing a cause of action against the non-diverse party in state court and the

Court holds that Defendant’s election has no reasonable possibility of being reversed on

appeal.134 The Court agrees with Defendants that Defendant Backer was improperly joined at the

time of removal.135 Therefore, Plaintiffs’ argument that they have stated valid claims against

Defendant Backer are irrelevant for diversity jurisdiction purposes,136 because all of Plaintiffs’

claims against Defendant Backer are subsumed by Defendant Allstate’s liability election 137 and

Defendant Allstate is a citizen of a different state.138



130
    Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., No. SA-19-CV-00773-XR, 2019 WL 6131455, at *2
(W.D. Tex. Nov. 18, 2019) (quoting TEX. INS. CODE ANN. § 542A.006(f) (West 2020)).
131
    Id. at *4 (quoting Flores v. Allstate Vehicle & Prop. Ins. Co. Co., No. SA-18-CV-742-XR, 2018 WL 5695553, at
*5 (W.D. Tex. Oct. 31, 2018)).
132
    See Ewell v. Centauri Specialty Ins. Co., No. CV H-19-1415, 2019 WL 2502016, at *2 n.2 (S.D. Tex. June 17,
2019).
133
    TEX. INS. CODE ANN. § 542A.006(f).
134
    See Hoyt v. Lane Constr. Corp., 927 F.3d 287, 296–97 (5th Cir. 2019).
135
    See Dkt. No. 1 at 2, ¶ 5.
136
    See Dkt. No. 12 at 10, ¶ 25; id. at 13–14, ¶ 30.
137
    TEX. INS. CODE ANN. § 542A.006 (West 2020).
138
    See 28 U.S.C. § 1332(a). Compare Dkt. No. 1 at 3, ¶ 10 (Allstate is a citizen of Illinois), with Dkt. No. 1-2 at 2,
¶ 3 (Plaintiffs are citizens of Texas).


20 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 21 of 34




          In conclusion, the Court holds that an insurer’s proper election of liability139 for a non-

diverse agent under Texas Insurance Code § 542A.006(a), irrespective of the time that election is

made, effectively and irreversibly dismisses the agent from the case and results in no reasonable

basis for the District Court to predict that the plaintiff may be able to recover against the agent,

thereby resulting in a disregard of the citizenship of the agent for purposes of analyzing diversity

jurisdiction under 28 U.S.C. § 1332(a).

              2. Whether the Amount in Controversy Exceeds $75,000

          Even if the parties are diverse in citizenship, the amount in controversy must exceed

$75,000 for the Court to have diversity jurisdiction over this case.140 Plaintiffs contend the

amount in controversy does not exceed $75,000.141 Defendants argue the amount in controversy

plainly exceeds $75,000.142

          When the amount in controversy is at issue, the Court makes an arithmetical assessment

of the claims and values at issue as of the moment of removal; subsequent events which purport

to change the amount in controversy do not oust the Court’s jurisdiction. 143 The party invoking

federal diversity jurisdiction “bears the burden of establishing the amount in controversy by a

preponderance of the evidence.”144 If the plaintiff claims a specific amount in the complaint, the

amount stated “is itself dispositive of jurisdiction if the claim is apparently made in good

faith.”145 In other words, “where the district court is making the ‘facially apparent’


139
    See TEX. INS. CODE ANN. § 542A.006(e) (“An insurer's election under Subsection (a) is ineffective to obtain the
dismissal of an action against an agent if the insurer's election is conditioned in a way that will result in the insurer
avoiding liability for any claim-related damage caused to the claimant by the agent's acts or omissions.”).
140
    28 U.S.C. § 1332(a).
141
    Dkt. No. 12 at 17, ¶ 36.
142
    Dkt. No. 13 at 3, ¶ 2 (bullet point).
143
    Carter v. Westlex Corp., 643 F. App'x 371, 376 (5th Cir. 2016); see Manguno v. Prudential Prop. & Cas. Ins.
Co., 276 F.3d 720, 723 (5th Cir. 2002) (“To determine whether jurisdiction is present for removal, we consider the
claims in the state court petition as they existed at the time of removal.”).
144
    Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908, 910 (5th Cir. 2002).
145
    Scarlott v. Nissan N. Am., Inc., 771 F.3d 883, 888 (5th Cir. 2014) (quotation omitted).


21 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 22 of 34




determination, the proper procedure is to look only at the face of the complaint and ask whether

the amount in controversy was likely to exceed” the requisite $75,000.146 However, a plaintiff’s

bare allegations do not “invest a federal court with jurisdiction.”147 The Fifth Circuit explained,

          [w]hile a federal court must of course give due credit to the good faith claims of
          the plaintiff, a court would be remiss in its obligations if it accepted every claim
          of damages at face value, no matter how trivial the underlying injury. This is
          especially so when, after jurisdiction has been challenged, a party has failed to
          specify the factual basis of his claims. Jurisdiction is not conferred by the stroke
          of a lawyer's pen. When challenged, it must be adequately founded in fact. 148

“In order to remain in federal court, the removing party must prove by a preponderance of the

evidence that the jurisdictional minimum exists.”149 The removing defendant can meet its burden

if it shows by a preponderance of the evidence that: “(1) it is apparent from the face of the

petition that the claims are likely to exceed $75,000, or, alternatively, (2) the [removing party]

sets forth ‘summary judgment type evidence’ of facts in controversy that support a finding of the

requisite amount”150 such as “affidavits and deposition testimony.”151 If the removing party

carries its burden, the party opposing removal “may avoid removal by showing, to a legal

certainty, that recovery will not exceed the jurisdictional threshold.”152



146
    Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995).
147
    Dow Agrosciences LLC v. Bates, 332 F.3d 323, 326 (5th Cir. 2003), abrogated on other grounds, 544 U.S. 431
(2005).
148
    Diefenthal v. C. A. B., 681 F.2d 1039, 1052 (5th Cir. 1982).
149
    Morton v. State Farm Ins. Co., 250 F.R.D. 273, 274 (E.D. La. 2008) (citing Luckett v. Delta Airlines, Inc., 171
F.3d 295 (5th Cir. 1999)); see Scarlott, 771 F.3d at 888 (if the plaintiff did not state a specific amount in the
complaint, “the removing defendant has the burden of proving, by a preponderance of the evidence, that the amount
in controversy exceeds” the jurisdictional threshold).
150
    Chavez v. State Farm Lloyds, 746 F. App'x 337, 341 (5th Cir. 2018) (alteration in original) (quotation omitted);
see Allen, 63 F.3d at 1335 (citations omitted) (“First, a court can determine that removal was proper if it is facially
apparent that the claims are likely above $50,000. If not, a removing attorney may support federal jurisdiction by
setting forth the facts in controversy—preferably in the removal petition, but sometimes by affidavit—that support a
finding of the requisite amount.”).
151
    Hart v. Bayer Corp., 199 F.3d 239, 247 (5th Cir. 2000).
152
    Chavez, 746 F. App'x at 341. The amount claimed controls unless it can be demonstrated “to a legal certainty that
the claim is really for less than the jurisdictional amount.” Allen, 63 F.3d at 1335 (quoting St. Paul Mercury Indem.
Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)); accord De Aguilar v. Boeing Co., 47 F.3d 1404, 1409 (5th Cir.
1995) (holding that, if the amount claimed is not in good faith, “[i]t must appear to a legal certainty that the claim is
really for less than the jurisdictional amount to justify dismissal”).


22 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 23 of 34




          Generally, attorneys’ fees are not includible in determining the amount in controversy,

but the exceptions are when attorneys’ fees are provided for by contract and when “a statute

mandates or allows the payment of such fees.”153 For example, when ascertaining the amount in

controversy under an insurance policy, the amount may include the policy limits, potential

attorneys’ fees, penalties, statutory damages, and punitive damages, but not interest or costs.154

          The Court finds that it is apparent from the face of the petition that the claims likely

exceed $75,000. Plaintiffs first assert that their original petition’s statement seeking monetary

relief between $100,000 and $200,00155 was required by Texas Rule of Civil Procedure 47 and

did not state an exact damage amount, therefore “there is an ambiguity on the face of Plaintiff’s

petition.”156 But Texas Rule of Civil Procedure 47(c) permits Plaintiffs to seek damages of

$100,000 or less. Plaintiffs’ argument does not indicate that the amount Plaintiffs claimed was

not in good faith. Furthermore, Plaintiffs “intend for discovery to be conducted under Level 3 of

Rule 190.4 of the Texas Rules of Civil Procedure” and allege that “this case involves complex

issues, will require extensive discovery, and Plaintiffs seek monetary relief over $100,000.”157

Level 3 discovery “is designed for complex cases involving greater damages and discovery than

could be easily accommodated by the lower-level discovery control plans” and indicates that the

amount in controversy is high.158 A “request for a Level 3 discovery schedule supports

[Defendants’] argument that the amount in controversy exceeded $75,000.”159 Given Plaintiffs’

allegations of complexity and repeated requests for damages in excess of $100,000, the Court


153
    Velez v. Crown Life Ins. Co., 599 F.2d 471, 474 (1st Cir. 1979).
154
    St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 & nn.6–7 (5th Cir. 1998).
155
    Dkt. No. 1-2 at 1–2, ¶ 2.
156
    Dkt. No. 12 at 17–18, ¶ 36.
157
    Dkt. No. 1-2 at 1, ¶ 1.
158
    Noyola v. State Farm Lloyds, No. 7:13-CV-146, 2013 WL 3353963, at *3 n.32 (S.D. Tex. July 3, 2013) (Alvarez,
J.).
159
    List v. PlazAmericas Mall Texas, LLC, No. CV H-18-4810, 2019 WL 480130, at *3 (S.D. Tex. Feb. 7, 2019)
(Rosenthal, C.J.).


23 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 24 of 34




finds that Plaintiffs’ allegations were made in good faith and establish that it is facially apparent

from Plaintiffs’ complaint that the amount in controversy is likely to exceed $75,000.

Accordingly, Plaintiffs’ argument that the Court should award attorneys’ fees pursuant to 28

U.S.C. § 1447(c) because Defendants do “not have objectively reasonable grounds for this

removal” is DENIED.160 Plaintiffs’ motion to remand is DENIED.161

      III. MOTION TO DISMISS

          Having held that the Court has jurisdiction over this case and that Defendant Allstate has

subsumed all claims against Defendant Backer, the Court now considers “Defendant Allstate

Vehicle and Property Insurance Company’s Motion for Partial Dismissal Under Rule 9(b) and

12(b)(6)”162 and Plaintiffs’ response163 and Defendant’s reply.164

          a. Legal Standards

          The Court uses federal pleading standards to determine the sufficiency of a complaint.165

“A motion to dismiss an action for failure to state a claim admits the facts alleged in the

complaint, but challenges plaintiff's right to relief based upon those facts.”166 Under Federal Rule

of Civil Procedure 12(b)(6), to avoid dismissal, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 167 The Court

reads the complaint as a whole168 and accepts all well-pleaded facts as true (even if doubtful or



160
    Dkt. No. 12 at 19, ¶ 40.
161
    Dkt. No. 12.
162
    Dkt. No. 2.
163
    Dkt. No. 16.
164
    Dkt. No. 18.
165
    See Genella v. Renaissance Media, 115 F. App'x 650, 652–53 (5th Cir. 2004) (holding that pleadings must
conform to federal pleading requirements).
166
    Crowe v. Henry, 43 F.3d 198, 203 (5th Cir. 1995) (quotation omitted).
167
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
168
    See Gulf Coast Hotel-Motel Ass'n v. Miss. Gulf Coast Golf Course Ass'n, 658 F.3d 500, 506 (5th Cir. 2011)
(“While the allegations in this complaint that the Golf Association's anticompetitive acts ‘substantially affected
interstate commerce’ are not sufficient on their own, the complaint here read as a whole goes beyond the allegations
rejected in Twombly and Iqbal.”).


24 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 25 of 34




suspect169) and views those facts in the light most favorable to the plaintiff (because a

Rule 12(b)(6) motion is viewed with disfavor170), but will not strain to find inferences favorable

to the plaintiff,171 but also will not indulge competing reasonable inferences that favor the

Defendant.172 A plaintiff need not plead evidence173 or even detailed factual allegations,

especially when certain information is peculiarly within the defendant’s possession,174 but must

plead more than “‘naked assertion[s] devoid of ‘further factual enhancement’” or “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements” to survive

a motion to dismiss.175

          In evaluating a motion to dismiss, Courts first disregard any conclusory allegations or

legal conclusions176 as not entitled to the assumption of truth,177 and then undertake the “context-

specific” task, drawing on judicial experience and common sense, of determining whether the

remaining well-pled allegations give rise to entitlement to relief.178 “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”179 Courts have “jettisoned the



169
    Twombly, 550 U.S. at 555–56.
170
    Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir.
2011) (“This court construes facts in the light most favorable to the nonmoving party, ‘as a motion to dismiss under
12(b)(6) “is viewed with disfavor and is rarely granted.”’”)).
171
    Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
172
    See Lormand v. US Unwired, Inc., 565 F.3d 228, 267 (5th Cir. 2009).
173
    Copeland v. State Farm Ins. Co., 657 F. App'x 237, 240–41 (5th Cir. 2016).
174
    See Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 730 (5th Cir. 2018)
(holding that pleading “on information and belief” is acceptable when the inference of culpability is plausible).
175
    Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557); see also id. at 679 (holding that a complaint that
“do[es] not permit the court to infer more than the mere possibility of misconduct” does not suffice to state a claim).
176
    In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quotation omitted) (“We do not
accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”).
177
    Mustapha v. HSBC Bank USA, NA, No. 4:11-CV-0428, 2011 WL 5509464, at *2 (S.D. Tex. Nov. 10, 2011)
(Hanks, J.) (“[A] court is not required to accept conclusory legal allegations cast in the form of factual allegations if
those conclusions cannot reasonably be drawn from the facts alleged.”).
178
    Iqbal, 556 U.S. at 678–79; see also Fernandez-Montez v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993)
(“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss”).
179
    Iqbal, 556 U.S. at 678.


25 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 26 of 34




[earlier] minimum notice pleading requirement”180 and the complaint must plead facts that

“nudge” the claims “across the line from conceivable to plausible,”181 because discovery is not a

license to fish for a colorable claim.182 The complaint must plead every material point necessary

to sustain recovery; dismissal is proper if the complaint lacks a requisite allegation.183 However,

the standard is only “to determine whether the plaintiff has stated a legally cognizable claim that

is plausible, not to evaluate the plaintiff’s likelihood of success.”184

          The Court is limited to assessing only the complaint, its proper attachments, documents

incorporated into the complaint by reference, and matters of which the Court may take judicial

notice.185 Attachments to the complaint become part of the pleadings for all purposes, 186 but the

Court is not required to accept any characterization of them because the exhibit controls over

contradictory assertions,187 except in the case of affidavits.188 Because the focus is on the

pleadings, “if, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56,”189 but not if the material is a matter of public record190 and not if a




180
    St. Germain v. Howard, 556 F.3d 261, 263 n.2 (5th Cir. 2009).
181
    Iqbal, 556 U.S. at 680 (quoting Twombly, 550 U.S. at 570).
182
    Barnes v. Tumlinson, 597 F. App'x 798, 799 (5th Cir. 2015); see Iqbal, 556 U.S. at 678–79 (“Rule 8 marks a
notable and generous departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock
the doors of discovery for a plaintiff armed with nothing more than conclusions.”).
183
    Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006); accord Campbell v. City of San Antonio, 43 F.3d 973,
975 (5th Cir. 1995).
184
    Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (quoting Lone Star
Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010))
185
    Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
186
    Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (citing FED. R. CIV. P. 10(c)).
187
    Kamps v. Baylor Univ., 592 F. App'x 282, 284 n.1 (5th Cir. 2014)
188
    Bosarge v. Miss. Bureau of Narc., 796 F.3d 435, 440–41 (5th Cir. 2015) (“[W]hile the affidavits may be
considered as an aid to evaluating the pleadings, they should not control to the extent that they conflict with
[plaintiff’s] allegations.”).
189
    FED. R. CIV. P. 12(d).
190
    Joseph v. Bach & Wasserman, L.L.C., 487 F. App'x 173, 178 n.2 (5th Cir. 2012) (per curiam) (citing Funk v.
Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)).


26 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 27 of 34




defendant attaches documents to a motion to dismiss that are “referred to in the plaintiff’s

complaint and are central to her claim.”191

          In addition, Federal Rule of Civil Procedure 9(b) requires that Plaintiffs, “[i]n alleging

fraud or mistake, . . . must state with particularity the circumstances constituting fraud or

mistake. Malice, intent, knowledge, and other conditions of a person's mind may be alleged

generally.” Rule 9(b) extends to all claims or allegations in which the gravamen is fraud, even if

the associated theory of liability is not technically termed fraud. 192 For example, certain Texas

Deceptive Trade Practices-Consumer Protection Act193 claims may have to meet the Rule 9(b)

standard.194 “The Fifth Circuit has interpreted Federal Rule of Civil Procedure 9(b) strictly,

requiring the plaintiff to specify the statements contended to be fraudulent, identify the speaker,

state when and where the statements were made, and explain why the statements were

fraudulent. In short, plaintiffs must plead enough facts to illustrate the who, what, when, where,

why and how of the alleged fraud.”195 This strict requirement is “a gatekeeper to discovery, a

tool to weed out meritless fraud claims sooner than later. [Courts] apply Rule 9(b) to fraud

complaints with bite and without apology.”196 To plead a claim for fraud by misrepresentation or

omission, “Rule 9(b) typically requires the claimant to plead the type of facts omitted, the place

in which the omissions should have appeared, and the way in which the omitted facts made the




191
    Causey v. Sewell Cadillac–Chevrolet, 394 F.3d 285, 288 (5th Cir. 2004).
192
    Lone Star Ladies Inv. Club v. Schlotzsky's Inc., 238 F.3d 363, 368 (5th Cir. 2001); Frith v. Guardian Life Ins. Co.
of Am., 9 F. Supp. 2d 734, 742 (S.D. Tex. 1998) (Gilmore, J.) (collecting cases).
193
    TEX. BUS. & COM. CODE ANN. § 17.41 (West 2020).
194
    Gonzalez v. State Farm Lloyds, 326 F. Supp. 3d 346, 350 (S.D. Tex. 2017) (Alvarez, J.) (collecting cases);
Hernandez v. Ciba-Geigy Corp. USA, 200 F.R.D. 285, 291 (S.D. Tex. 2001) (Tagle, J.) (collecting cases).
195
    Schott, Tr. for Estate of InforMD, LLC v. Massengale, No. CV 18-759-JWD-RLB, 2019 WL 4738795, at *13
(M.D. La. Sept. 27, 2019) (internal quotation marks omitted) (quoting Flaherty & Crumrine Preferred Income Fund,
Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009) & Williams v. Bell Helicopter Textron, Inc., 417 F.3d 450, 453
(5th Cir. 2005)).
196
    U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009) (internal quotation marks omitted).


27 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 28 of 34




representations misleading.”197 The “particularity” required by Rule 9(b) also disallows

collectivized or group allegations; Plaintiffs must delineate which Defendant is responsible for

which allegedly fraudulent activity.198 The allegations must “enlighten each defendant as to his

or her particular part in the alleged fraud.”199 Courts will “treat a dismissal for failure to plead

fraud with particularity under Rule 9(b) as a dismissal for failure to state a claim upon which

relief can be granted.”200

          b. Analysis

          Defendant moves to dismiss “Plaintiffs’ claims for statutory misrepresentation, all claims

sounding in fraud, and the breach of the duty of good faith and fair dealing.”201

             1. Misrepresentation Claims

          Defendant moves to dismiss Plaintiffs’ “misrepresentation claims,” arguing that

“Plaintiffs’ Original Petition does not allege sufficient facts to support their claim for

misrepresentation under Rule 9(b) or Rule 12(b)(6).”202 The Court is uncertain what precise

claims Defendant seeks to dismiss. Plaintiffs claim violation of Texas Insurance Code

§§ 541.060(a)(1) and 542.003(b)(1) which provide that it is unlawful to misrepresent “to a

claimant a material fact or policy provision relating to coverage at issue,”203 and the Court

assumes this is the claim Defendant attacks. Plaintiffs allege that “INSURANCE DEFENDANT

[Allstate Vehicle and Property Insurance Company] misrepresented to Plaintiffs that the damage

197
    Id. (quoting Carroll v. Fort James Corp., 470 F.3d 1171, 1174 (5th Cir. 2006)).
198
    Verde Minerals, LLC v. Burlington Res. Oil & Gas Co., LP, No. CV 2:16-463, 2017 WL 9535076, at *10 (S.D.
Tex. June 30, 2017) (Ramos, J.) (citing Southland Sec. Corp. v. INSpire Ins. Sols., 365 F.3d 353, 365 (5th Cir.
2004)).
199
    Southland Sec. Corp., 365 F.3d at 365 (emphasis in original) (quotation omitted).
200
    Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017 (5th Cir. 1996).
201
    Dkt. No. 2 at 4, ¶ 9.
202
    Dkt. No. 2 at 5, ¶ 14.
203
    TEX. INS. CODE ANN. § 541.060(a)(1) (West 2020); id. § 542.003(b)(1) (“Any of the following acts by an insurer
constitutes unfair claim settlement practices: knowingly misrepresenting to a claimant pertinent facts or policy
provisions relating to coverage at issue.”); see id. § 541.151 (authorizing a private action for damages); 28 TEX.
ADMIN. CODE § 21.203 (2020).


28 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 29 of 34




to the Property was not covered under the Policy. Specifically, INSURANCE DEFENDANT

stated although there were damages these damages were caused by wear and tear and not caused

by windstorm or hail, even though the damages were indeed caused by windstorm and hail.”204

Plaintiffs argue this allegation is sufficient to state a claim for violation of § 541.060(a)(1),205

particularly when considered together with other allegations.206 Defendant argues Plaintiffs’

allegations are too vague to state a claim.207

          The Court finds that Plaintiffs’ allegations do state a claim, even under the heightened

Rule 9(b) standard. Plaintiffs allege that Defendant’s insurance adjuster (David Backer)

inspected Plaintiffs’ property on June 24, 2018, then denied Plaintiffs’ claim in a denial letter on

June 27th.208 Plaintiffs specified the property in McAllen, Texas, where the inspection took

place.209 Plaintiffs specified the alleged misrepresentation: the insurance agent “stated although

there were damages these damages were caused by wear and tear and not caused by windstorm

or hail, even though the damages were indeed caused by windstorm and hail.”210 Plaintiffs

further allege Defendant “ignored covered damages to the Property and refused to address all the

damages caused by the loss. Specifically, rather than scoping the damages for a covered loss,

INSURANCE DEFENDANT prepared a denial letter stating there was no coverage available for

the loss being claimed,” which had the effect of misrepresenting covered damage. 211 Taking

Plaintiffs’ allegations as true,212 the Court finds them sufficient to state a claim for violation of

Texas Insurance Code § 541.060(a)(1). This case is distinguishable from the cases Defendant


204
    Dkt. No. 1-2 at 5, ¶ 19.
205
    Dkt. No. 16 at 6, ¶ 15.
206
    Id. at 7–8, ¶¶ 15–16.
207
    Dkt. No. 2 at 7–8, ¶¶ 17–19.
208
    Dkt. No. 1-2 at 9–10, ¶¶ 38–39.
209
    Id. at 3, ¶ 10.
210
    Id. at 5, ¶ 19.
211
    Id. at 9–10, ¶¶ 39–40.
212
    See supra note 169.


29 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 30 of 34




points to213 in which other district courts have dismissed § 541.060 claims because Plaintiffs’

claims are not impermissibly “vague and general,”214 or contradictory.215 Accordingly,

Defendant’s motion to dismiss is DENIED to the extent it seeks to dismiss Plaintiffs’

“misrepresentation claims.”216

             2. Common Law Bad Faith Claim

          Defendant argues that “Plaintiffs’ Original Petition does not allege sufficient facts to

support their claim for a breach of the common law duty of good faith and fair dealing under

Rule 12(b)(6).”217 Plaintiffs’ count 3 is entitled “Breach of the Duty of Good Faith and Fair

Dealing” and alleges that Defendant “has refused to pay Plaintiffs in full, despite there being no

basis whatsoever upon which a reasonable insurance company would have relied to deny the full

payment,” which allegedly breaches “the common law duty of good faith and fair dealing owed

to insureds pursuant to insurance contracts.”218 Defendant argues Plaintiffs’ allegations are

impermissibly vague.219 Plaintiffs respond that their allegations meet the threshold pleading

standard.220 Defendant replies that Plaintiffs’ authority is distinguishable and their allegations are

still too vague.221

          “A cause of action for breach of the duty of good faith and fair dealing is stated when it is

alleged that there is no reasonable basis for denial of a claim or delay in payment or a failure on

the part of the insurer to determine whether there is any reasonable basis for the denial or

213
    Dkt. No. 2 at 6–8, ¶¶ 15–19.
214
    Hart v. Nationwide Prop. & Cas. Ins. Co., No. CIV.A.H-10-2558, 2011 WL 2210034, at *5 (S.D. Tex. May 5,
2011) (Harmon, J.); see Gardezi v. Nationwide Prop. & Cas. Ins. Co., No. 4:15-CV-01663, 2016 U.S. Dist. LEXIS
107649, at *8 (S.D. Tex. Jan. 7, 2016) (“Plaintiffs' allegations against Clay lack detail and are conclusory.”).
215
    Atascocita Realty Inc. v. W. Heritage Ins. Co., No. 4:10-CV-4519, 2012 WL 4052914, at *4 (S.D. Tex. Sept. 13,
2012) (Harmon, J.).
216
    Dkt. No. 2 at 5.
217
    Id. at 8, ¶ 19.
218
    Dkt. No. 1-2 at 8, ¶¶ 34–35.
219
    Dkt. No. 2 at 9, ¶ 22.
220
    Dkt. No. 16 at 8–12, ¶¶ 19–23.
221
    Dkt. No. 18 at 5–6, ¶¶ 8–10.


30 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 31 of 34




delay.”222 “[T]he common-law bad-faith standard is the same as the statutory standard.”223 “A

plaintiff in a bad-faith case must prove the absence of a reasonable basis to deny the claim, a

negative proposition.”224 Stated differently, “the insured must prove that the insurer had no

reasonable basis for the denial or delay in payment of a claim and that the insurer knew or should

have known of that fact. An insurer does not breach its duty merely by erroneously denying a

claim,” and a good faith dispute as to coverage obviates a finding of bad faith.225 An “‘insurer

violates its duty of good faith and fair dealing by denying or delaying payment of a claim when

the insurer knew or should have known that it was reasonably clear that the claim was covered’

and . . . ‘an insurer cannot shield itself from bad faith liability by investigating a claim in a

manner calculated to construct a pretextual basis for denying a claim.’”226 The Texas Supreme

Court held that “[a]n insurer will not escape liability merely by failing to investigate a claim so

that it can contend that liability was never reasonably clear. Instead, we reaffirm that an

insurance company may also breach its duty of good faith and fair dealing by failing to

reasonably investigate a claim.”227 However, “[a] claim for breach of the duty of good faith and

fair dealing is separate from any claim for breach of the underlying insurance contract, and the

threshold of bad faith is reached only when the breach of contract is accompanied by an




222
    Arnold v. Nat'l Cnty. Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex. 1987), abrogated on other grounds by
Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826 (Tex. 1990); see Tex. Civ. Pattern Jury Charge 103.1.
223
    Progressive Cnty. Mut. Ins. Co. v. Boyd, 177 S.W.3d 919, 922 (Tex. 2005); accord Callaway v. Nationwide
Prop. & Cas. Ins. Co., No. 4:10-CV-2524, 2011 WL 13272437, at *5 n.4 (S.D. Tex. July 11, 2011) (Ellison, J.)
(collecting cases); see TEX. INS. CODE ANN. § 541.060(a)(2)(A) (West 2020) (“failing to attempt in good faith to
effectuate a prompt, fair, and equitable settlement of a claim with respect to which the insurer's liability has become
reasonably clear” is an unfair settlement practice).
224
    Universe Life Ins. Co. v. Giles, 950 S.W.2d 48, 51 (Tex. 1997).
225
    Hudspeth v. Enter. Life Ins. Co., 358 S.W.3d 373, 389 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (citation
omitted).
226
    Luna v. Nationwide Prop. & Cas. Ins. Co., 798 F. Supp. 2d 821, 829 (S.D. Tex. 2011) (Harmon, J.) (quoting
Travelers Personal Sec. Ins. Co. v. McClelland, 189 S.W.3d 846, 852 (Tex. App.—Houston [1st Dist.] 2006, no
pet.)).
227
    Giles, 950 S.W.2d at 56 n.5.


31 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 32 of 34




independent tort.”228 “[T]he evidence pointing to bad faith ‘must relate to the tort issue of no

reasonable basis for denial or delay in payment of a claim, not just to the contract issue of

coverage.’”229 Also, “[a] breach of the common-law duty of good faith and fair dealing inherent

in the dealings between an insurer and its insured must be the proximate, rather than producing,

cause of damage,”230 meaning “that (1) the cause must be a substantial cause of the event in issue

and (2) it must be a but-for cause, namely one without which the event would not have

occurred.”231

          Plaintiffs point to numerous allegations that they argue go to the absence of a reasonable

basis for denial of their insurance claim and a failure to reasonably investigate.232 Specifically,

Plaintiffs allege that “INSURANCE DEFENDANT stated although there were damages [to the

covered property,] these damages were caused by wear and tear and not caused by windstorm or

hail, even though the damages were indeed caused by windstorm and hail.”233 Plaintiffs further

allege that, at the time they presented the insurance claim to Defendant, “its liability to pay the

full claim in accordance with the terms of the Policy was reasonably clear” and Defendant

refused to pay “despite there being no basis whatsoever upon which a reasonable insurance

company would have relied to deny the full payment” because Defendant’s adjuster inspected

the property but “ignored covered damages to the Property and refused to address all the

damages caused by the loss,” which has consequently resulted in neglect of the property damage

thus “causing further damage to the Property, and causing undue hardship and burden to




228
    Union Bankers Ins. Co. v. Shelton, 889 S.W.2d 278, 283 (Tex. 1994) (citation omitted).
229
    Lawyers Title Ins. Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 869 (5th Cir. 2014) (quoting Lyons v.
Millers Cas. Ins. Co. of Tex., 866 S.W.2d 597, 600 (Tex. 1993)).
230
    Provident Am. Ins. Co. v. Castañeda, 988 S.W.2d 189, 193 n.13 (Tex. 1998).
231
    Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 46 (Tex. 2007).
232
    Dkt. No. 16 at 10–11, ¶ 22 (citing Dkt. No. 1-2, ¶¶ 19, 33, 35–36, 39, 48).
233
    Dkt. No. 1-2 at 5, ¶ 19.


32 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 33 of 34




Plaintiffs.”234 Mere allegations that an insurer failed to conduct a reasonable investigation and

had no reasonable basis to deny the insurance claim would be impermissibly conclusory, but

here Plaintiffs specifically allege that the insurer had no reasonable basis to deny the claim

because the adjuster conducted an outcome-oriented investigation and ignored covered damages

caused by a windstorm and hail. At this stage of analysis, “[t]he issue is not whether the plaintiff

will ultimately prevail, but whether he is entitled to offer evidence to support his claim. Thus, the

court should not dismiss the claim unless the plaintiff would not be entitled to relief under any

set of facts or any possible theory that he could prove consistent with the allegations in the

complaint.”235 The Court is to give a liberal construction to the pleadings and disentitle Plaintiffs

from offering evidence to clarify, develop, and support their theories of liability only if there is

no basis for liability; all that is required at this stage is “a short and plain statement of the

claim.”236 Taking Plaintiffs’ allegations that the insurance adjuster ignored windstorm and hail

damages as true, the Court finds that Plaintiffs sufficiently allege the insurer lacked a reasonable

basis for the denial of coverage and that the insurer knew or should have known of such

absence.237 This case is distinguishable from the case Defendant points to in which the plaintiff

entirely failed to allege what the insurer knew or should have known at the time it denied his

claims or how the insurer’s investigation was not reasonable or that the insurer’s liability was

reasonably clear238 because here Plaintiffs do make specific allegations.




234
    Dkt. No. 1-2, ¶¶ 35, 39, 48.
235
    Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 313 (5th Cir. 2002) (quoting Jones v.
Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (per curiam)).
236
    FED. R. CIV. P. 8(a)(2).
237
    See Lawyers Title Ins. Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 869 (5th Cir. 2014).
238
    Dkt. No. 2 at 9, ¶ 22 (quoting Luna v. Nationwide Prop. & Cas. Ins. Co., 798 F. Supp. 2d 821, 830–31 (S.D. Tex.
2011) (Harmon, J.)).


33 / 34
      Case 7:20-cv-00211 Document 21 Filed on 09/29/20 in TXSD Page 34 of 34




          Defendant makes no other arguments for dismissal. Accordingly, Defendant’s motion for

partial dismissal239 is DENIED.

      IV. CONCLUSION AND HOLDING

          For the foregoing reasons, the Court finds that diversity jurisdiction pursuant to 28 U.S.C.

§ 1332(a) is proper in this Court and holds that Plaintiffs’ motion to remand240 is DENIED. The

Court also finds that Plaintiffs do state a claim for misrepresentation and common law bad faith

and holds that Defendant’s motion for partial dismissal241 is DENIED. Plaintiffs’ request for

attorneys’ fees under 28 U.S.C. § 1447(c) is DENIED. The Court has no occasion to reach

Plaintiffs’ request that Plaintiffs should be allowed to file an amended petition rather than

incurring dismissal of their claims because there are no “deficiencies identified by this Court” in

Plaintiffs’ original petition,242 so Plaintiffs’ request is DENIED AS MOOT, but the Court adds

that perfunctory requests for leave to amend are seldom granted.243

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 29th day of September 2020.


                                                       ___________________________________
                                                                    Micaela Alvarez
                                                               United States District Judge




239
    Dkt. No. 2.
240
    Dkt. No. 12.
241
    Dkt. No. 2.
242
    Dkt. No. 1-2.
243
    Curtis v. Cerner Corp., No. 7:19-CV-00417, 2020 WL 4934950, at *3 n.32 (S.D. Tex. Aug. 24, 2020) (Alvarez,
J.) (citing VTX Commc'ns, LLC v. AT&T Inc., No. 7:19-cv-269, 2020 WL 918670, at *5–6 (S.D. Tex. Feb. 26, 2020)
(Alvarez, J.)).


34 / 34
